Citation Nr: 9901257	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-33 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for perianal 
dermatitis.  

2.  Entitlement to a compensable rating for allergic 
rhinitis.  

3.  Entitlement to a 10 percent rating multiple 
noncompensable service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensable ratings for his 
service connected perianal dermatitis and allergic rhinitis.  
He was also denied a 10 percent rating for multiple 
noncompensable service connected disabilities.  The veteran 
filed a timely notice of disagreement, commencing this 
appeal.  


FINDINGS OF FACT

1.  The veterans service connected perianal dermatitis is 
characterized by persistent itching only partially relieved 
by medication.  

2.  Within this Board decision, the veteran is awarded a 
compensable rating for a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
the veterans perianal dermatitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.118, Diagnostic Codes 7800-7819 (1998).  

2.  The veteran is not eligible as a matter of law for a 10 
percent rating for multiple noncompensable service connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.324 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks a compensable rating for his service 
connected perianal dermatitis.  He also seeks a 10 percent 
rating for multiple noncompensable service connected 
disabilities.  A memorandum in the claims folder indicates 
this is a reconstructed file; the veterans initial claims 
file was inadvertently lost by the VA and cannot be located.  

In support of his claims, he has submitted the results of a 
May 1997 VA dermatological examination, VA outpatient 
treatment notes from 1995-1997, and his own contentions.  

According to the VA outpatient treatment notes, the veteran 
reported a rash in January 1996 which had subsequently 
improved.  No other treatment of his perianal dermatitis is 
mentioned.  

A VA dermatological examination was afforded the veteran in 
May 1997.  He reported a recurrent rash in the groin and 
buttocks region.  He uses a topical cream for this 
disability, with intermittent relief.  Symptoms included anal 
itching and occasional bleeding associated with scratching in 
the affected region.  Objective examination found no rash in 
the groin at that time.  Also, there were no stigmata, 
fungus, pustules, or psoriasis found.  However, there was 
prominent perianal erythema with atrophic skin and some 
fissures which were very superficial in nature.  The veteran 
declined to undergo a skin biopsy.  The final diagnosis was 
of pruritus ani and perianal dermatitis.  

The RO reviewed this evidence and in an August 1997 rating 
decision, continued the veterans noncompensable rating for 
his service connected perianal dermatitis.  The RO also found 
that a 10 percent rating for multiple noncompensable service 
connected disabilities was not warranted.  The veteran filed 
a September 1997 notice of disagreement, and was sent a 
statement of the case that same month.  His substantive 
appeal was received in October 1997, completing his appeal.  
The case has now been forwarded to the Board.  

Analysis
I.  Compensable rating for perianal dermatitis

The veteran's claim for entitlement to a compensable rating 
for his service-connected chronic dermatitis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that if a veteran claims that a service-connected 
disability has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  After 
reviewing the record, including actions completed pursuant to 
the Boards remand, the Board finds that the duty to assist 
the veteran has been met.  38 U.S.C.A. § 5107(a) (West 1991).  
Regarding the veteran's reconstructed file, it appears his 
original claims folder was lost by the VA.  Thus, the Board's 
obligation to explain its findings and conclusions is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); 38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases wherein a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Currently, the veterans service connected perianal 
dermatitis is rated as noncompensable under Diagnostic Code 
7806, for eczema.  Under this diagnostic code, a 10 percent 
evaluation is available if there is exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area, and a 30 percent evaluation is warranted if there is 
exudation or constant itching, with extensive lesions or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).  Careful review of the evidence presented 
suggests a compensable rating of 10 percent, and no higher, 
is warranted for the veterans service connected perianal 
dermatitis.  

The VA outpatient treatment notes contain only one mention of 
a dermatological disability; the veteran reported a rash in 
January 1996 which had subsequently improved.  No other 
treatment of his perianal dermatitis is mentioned.  However, 
the May 1997 VA dermatological examination resulted in more 
complete findings.  The veteran reported a recurrent rash in 
the groin and buttocks region.  He uses a topical cream for 
this rash, with intermittent relief.  Symptoms included anal 
itching and occasional bleeding associated with scratching in 
the affected region.  Objective examination found prominent 
perianal erythema with atrophic skin and some fissures which 
were very superficial in nature.  The final diagnosis was of 
pruritus ani and perianal dermatitis.  

In light of the above, a compensable rating, of 10 percent, 
is warranted for the veterans service connected perianal 
dermatitis.  The veterans persistent itching, only partially 
relieved by medication, results in prominent perianal 
erythema, according to the medical evidence.  In light of 
38 C.F.R. §§ 4.3 and 4.7, this is sufficient to support a 10 
percent rating under Diagnostic Code 7806 for perianal 
dermatitis.  

However, an increased rating, in excess of 10 percent is not 
warranted.  The veterans itching is intermittent, not 
constant, and no lesions or marked disfigurement were noted 
on his medical examination reports.  He also had no stigmata, 
fungus, pustules, or psoriasis.  At the time of examination, 
there was no active rash in the groin region, and no 
exfoliation or exudation was noted.  Therefore, the criteria 
for a 30 percent rating under Diagnostic Code 7806 are not 
met.  Likewise, a higher rating under other potentially 
analogous rating codes is not warranted at this time.  See 
38 C.F.R. § 4.20 (1998).  Although other codes are provided 
for rating skin disorders, the veterans symptoms do not 
suggest a higher rating would be awarded under these codes.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran.  The evidence discussed 
herein does not show that the service connected disability at 
issue presents such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.  In particular, this disability 
has not required frequent periods of hospitalization or 
created marked interference with employment, as the veteran 
is not currently employed.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
perianal dermatitis is unusual, or cause marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the evidence supports a compensable rating of 
10 percent for the veterans service connected perianal 
dermatitis.  A higher rating is not justified at this time.  

II.  Entitlement to a 10 percent rating for multiple 
noncompensable 
service connected disabilities

The veteran also seeks a 10 percent rating for multiple 
noncompensable service connected disabilities.  Under 
38 C.F.R. § 3.324, where a veteran suffers from two or more 
separate permanent service connected disabilities, all of 
which are rated at zero percent, VA may apply a 10 percent 
combined rating for these disabilities if they clearly 
interfere with normal employability.  This section authorizes 
a 10 percent rating which may not be awarded in combination 
with any other rating.  38 C.F.R. § 3.324 (1998).  

In another part of this Board decision, the veteran is 
awarded a compensable rating of 10 percent for his service 
connected perianal dermatitis.  Because the veteran now has a 
compensable rating for a service connected disability, he no 
longer meets the regulatory requirements for entitlement to a 
compensable rating under 38 C.F.R. § 3.324, which may not be 
awarded in combination with any other rating.  Accordingly, 
his claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

ORDER

1.  A compensable rating of 10 percent is warranted for the 
veterans perianal dermatitis.  

2.  A compensable rating of 10 percent for multiple 
noncompensable service connected disabilities is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable rating for his service 
connected allergic rhinitis.  Effective October 7, 1996, the 
rating criteria for rhinitis was changed by the VA.  As is 
correctly noted by the RO, the veteran, whose claim began 
prior to this regulatory change, is entitled to consideration 
of his claim under both the old and new rating criteria.  See 
Karnas v. Derwinski, 1 Vet. App 308 (1991).  Such 
consideration was afforded the veteran in the August 1997 
rating decision.  However, in issuing the September 1997 
statement of the case, the RO failed to provide the veteran 
with all citations to pertinent laws and regulations, as 
is required by the law.  38 U.S.C.A. § 7105 (West 1991).  
Specifically, the veteran was not provided with either the 
old or new rating criteria for rhinitis.  As these are 
certainly pertinent laws and regulations, this part of 
the claim must be remanded in order to afford the veteran 
proper procedural process.  

In light of the above, this case is remanded for the 
following development:

The veteran and his representative should 
be furnished with a supplemental 
statement of the case which contains all 
rating criteria relevant to evaluating 
allergic rhinitis.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
